—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), entered October 15, 1996, which denied its motion for summary judgment against the defendants Goldman Sachs & Co. and Xerox Corporation and granted the cross motions of those defendants for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with one bill of costs to the defendants Goldman Sachs & Co. and Xerox Corporation.
The Supreme Court correctly granted summary judgment dismissing the complaint insofar as it is asserted against the defendants Goldman Sachs & Co. (hereinafter Goldman Sachs) and Xerox Corporation (hereinafter Xerox). Since there was no evidence of an agency relationship between the defendant Vantage Graphics, Inc. (hereinafter Vantage) and either Goldman Sachs or Xerox, the causes of action asserted on this theory against Goldman Sachs and Xerox were properly dismissed (see generally, Lomax v Henry, 119 AD2d 638). Further, since there was evidence of an express contract between the plaintiff and Vantage for the performance of printing services by the plaintiff, the causes of action sounding in quantum meruit asserted against Goldman Sachs and Xerox were also properly dismissed (see, e.g., Clark-Fitzpatrick, Inc. v Long Is. R. R. Co., 70 NY2d 382). Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.